Judgment reversed and new trial granted, with costs to appellants to abide event. Held, that while we are of the opinion that the Utah judgments are within the full faith and credit clause of the Federal Constitution, we think the plaintiff failed to make out a ease for a recovery or affirmative relief against the defendant company; that the only evidence tending to prove a contract between the defendant Pedersen and the defendant company are the recitals in the judgment roll in the Utah action and the said company not having been a party to that action is not bound by such recitals and they furnish no evidence against the defendant company upon the subject of the making of the contract or the amount due thereon. All concurred; De Angelis, J., not sitting.